DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 28, 2021 has been entered. Claims 1, 8 and 15 have been amended. Claims 1-21 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-21 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Pierro (U.S Pub # 20020116149).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14-16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (U.S Pub # 20110087513) in view of Ethington (U.S Pub # 20190156298) and in further view of Pierro (U.S Pub # 20020116149).

accessing, by one or more processors of a computing device, aircraft maintenance log data including maintenance entries associated with maintenance of a plurality of aircraft ([0021] historical fault cost data is accessed. [0030] includes historical maintenance codes with corresponding maintenance actions), wherein each of the maintenance entries for maintenance work on an aircraft of the plurality of aircraft describes a respective maintenance task of two or more maintenance tasks of the maintenance work performed on the aircraft ([0030, 0032] historical maintenance actions data assigned their representative fault or maintenance codes);	
Maggiore does not disclose however Ethington discloses:
providing, by the one or more processors, the maintenance entries as input to a trained classifier ([0028] the process includes generating a system repair forecasting model using selected predictor variables, the repair forecast labels, and the historical dataset, using a supervised machine learning method), wherein, in response to input of particular maintenance work for a particular aircraft, the trained classifier outputs a task identifier for the maintenance entry based on one or more fields of the maintenance entry ([0034-0035] the process may include using the repair forecasting model to classify the selected input system into a predicted cluster. [0039] Machine learning system 100 is configured to prepare models that classify systems (such as aircraft) into one of a plurality of repair-related categories).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the aircraft maintenance system of Maggiore by the repair model of Ethington to classify aircraft repairs.

	Maggiore does not disclose however Pierro discloses:
	determining, by the one or more processors based on the task identifier output by the trained classifier for the maintenance entry, a task type indicating whether the maintenance entry for the maintenance task of the particular maintenance work describes a substantive task, wherein the substantive task is intended to or has the capacity to correct a fault ([0023] classify various maintenance and repair operations as “required”, “advisable”, or “optional” for an inbound locomotive to fix a fault); and
	generating and storing, by the one or more processors, supplemental log data including the task identifier and the task type ([0024] a report is then generated and sent to the owner, listing the “required”, “advisable”, and “optional” maintenance operations). 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the aircraft maintenance systems of Maggiore and Ethington by the maintenance program of Pierro to classify repair data as substantially needed.
	One of ordinary skill in the art would have been motivated to make this modification in order to expedite the servicing of vehicles by sending data to a remote maintenance facility (Pierro [0009]).
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Maggiore further discloses:

Maggiore does not appear to disclose however Pierro discloses:
corresponds to a substantive task that ([0024] required/advisable repairs).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the aircraft maintenance systems of Maggiore and Ethington by the maintenance program of Pierro to classify repair data as substantially needed.
	One of ordinary skill in the art would have been motivated to make this modification in order to expedite the servicing of vehicles by sending data to a remote maintenance facility (Pierro [0009]).
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
With regards to claim 7, Maggiore further discloses:
wherein determining the task type for the maintenance entry comprises: comparing the task identifier of the maintenance entry to a list of repair actions, wherein each repair action is intended to repair a complaint and wherein the list of repair actions omits procedural actions associated with the repair actions ([0026] coded historical maintenance actions data along with coded historical observed fault data).
.
Claims 3-5, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (U.S Pub # 20110087513) in view of Ethington (U.S Pub # 20190156298) and in further view of Pierro (U.S Pub # 20020116149) and Farmer (U.S Pub # 20050055239).
With regards to claim 3, Maggiore does not appear to disclose however Farmer discloses:
wherein a particular substantive task is determined to have resolved a respective logged complaint based on an order of the particular substantive task relative to other logged tasks, a timing of the particular substantive task relative to the other logged tasks, a logged result of a function check, or a combination thereof ([0052] The time taken for the work task is recorded in time field 456; and the date is recorded in date field 458. [0053] A quality check field 468 may also be used according to the major/minor nature of the maintenance performed. Quality check field 468 has a worker name 464a, date 464b, authorization number or number associated with the worker 464c and authorization stamp 464d fields for the personnel certifying the quality of the performed maintenance).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the aircraft maintenance systems of Maggiore, Ethington and Pierro by the record system of Farmer to indicate major aircraft repairs.

	Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, Maggiore does not appear to disclose however Farmer discloses:
searching the aircraft maintenance log data and the supplemental log data; and generating output identifying a list of corrective tasks associated with the particular complaint ([0040] Maintenance server 200 includes a maintenance task database that maintains a list of steps that must be performed for every task to satisfy each of the aforementioned maintenance requirement guidelines).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the aircraft maintenance systems of Maggiore, Ethington and Pierro by the record system of Farmer to indicate major aircraft repairs.
	One of ordinary skill in the art would have been motivated to make this modification in order for a maintenance system operating under the required regulations, whilst managing the maintenance tasks for a given aircraft. (Farmer [0012]).
	Claims 11 and 18 correspond to claim 4 and are rejected accordingly.
With regards to claim 5, Maggiore does not appear to disclose however Ethington discloses:
sorting the list of corrective tasks in the output based on a number of times each corrective task resolved the particular complaint based on the aircraft maintenance log 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the aircraft maintenance system of Maggiore by the repair model of Ethington to classify aircraft repairs.
	One of ordinary skill in the art would have been motivated to make this modification in order to support an automated diagnostic and maintenance support system (Ethington [0003]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
With regards to claim 13, Maggiore does not appear to disclose however Ethington discloses:
wherein the aircraft maintenance log data and the supplemental log data are searched based on the particular complaint, an aircraft type, an aircraft tail number, or a combination thereof ([0021] fleet of aircraft and each aircraft may be uniquely identified by a tail number. Repair parameters may be informed by previous repairs. [0022] Operational parameters may be chosen as indicative of operations for a particular system type).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the aircraft maintenance system of Maggiore by the repair model of Ethington to classify aircraft repairs.

	Claim 20 corresponds to claim 13 and is rejected accordingly.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (U.S Pub # 20110087513) in view of Ethington (U.S Pub # 20190156298) and in further view of Pierro (U.S Pub # 20020116149) and Urcia (U.S Pub # 20170063454).
	With regards to claim 6, Maggiore further discloses:
	maintenance of a particular aircraft comprises fault isolation ([0033] observed faults. [0036] fault isolation manuals to remedy faults).
Maggiore does not disclose however Urcia discloses:
wherein particular maintenance work for the maintenance of a particular aircraft, and wherein particular maintenance tasks of particular maintenance entries comprise removal of an aircraft skin panel, replacement of a line-replaceable unit, and reattach the aircraft skin panel ([0054] line replaceable units that can be removed and replaced. [0079] EM panel is electrically and mechanically disconnected from a vehicle and then reconnected after).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the aircraft maintenance systems of Maggiore, Ethington and Pierro by the paneling system of Urcia to perform maintenance work. 
	One of ordinary skill in the art would have been motivated to make this modification in order to replace an EM panel on an aircraft (Urcia [0009]).
Conclusion
                                                                                                                                                                                                     
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166